983 So. 2d 1243 (2008)
DOOLEY AND MACK CONSTRUCTORS, INC., Appellant,
v.
BUILDTEC CONSTRUCTION GROUP, INC., et al., Appellees.
No. 3D06-3112.
District Court of Appeal of Florida, Third District.
June 25, 2008.
*1244 Gurley Dramis Lazo, Sarasota; Elizabeth K. Russo and Craig Lee Montz, Miami, for appellant.
Etcheverry Harrison and Guy W. Harrison and Edward Etcheverry, Plantation, for appellees.
Before SHEPHERD, SALTER, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
This is an appeal from an award of attorney's fees and costs to appellee Developers Surety and Indemnity Co., as the prevailing party in the underlying action. While this appeal was pending, this Court reversed and remanded the final summary judgment in that action. Dooley & Mack Constructors, Inc. v. Developers Sur. & Indem. Co., 972 So. 2d 893 (Fla. 3d DCA 2007). Thus, Developers is no longer the prevailing party, and the award of attorney's fees and costs to Developers must be reversed. Marty v. Bainter, 727 So. 2d 1124, 1125 (Fla. 1st DCA 1999) ("[A]n award of attorney's fees and costs predicated on a reversed or vacated final judgment also must be reversed.").
Accordingly, the order awarding Developers attorney's fees and costs is vacated, and this cause is remanded to the trial court for further proceedings upon the disposition of the underlying action.
Reversed and remanded.